Exhibit 10.1

FIFTH AMENDMENT AGREEMENT

among

QC HOLDINGS, INC., as Borrower

and

THE LENDERS THAT ARE PARTIES HERETO

and

U.S. BANK NATIONAL ASSOCIATION, as Agent and Arranger

APRIL 24, 2014



--------------------------------------------------------------------------------

FIFTH AMENDMENT AGREEMENT

This Fifth Amendment Agreement (this “Agreement”), is made and entered into as
of April 24, 2014, by and between QC HOLDINGS, INC., a Kansas corporation (the
“Borrower”), the Lenders that are parties hereto (being hereinafter referred to
individually as a “Lender” or collectively as the “Lenders”), and U. S. BANK
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”).

RECITALS

A. On September 30, 2011, the Borrower, the Lenders and the Agent entered into a
Second Amended and Restated Credit Agreement (as amended, the “Credit
Agreement”) pursuant to which the Lenders agreed to make certain revolving and
term credit facilities available to the Borrower, and in conjunction therewith,
the Borrower has previously executed (i) an Amended and Restated Promissory Note
(Revolving Loan) dated November 12, 2013, payable to each Revolving Lender,
(ii) a Promissory Note (Swingline Loan) dated September 30, 2011, payable to the
Swingline Lender and (iii) a Promissory Note (Term Loan) dated November 12,
2013, payable to each of the then Term Loan Lenders. The Revolving Loan Notes,
the Swingline Note and the Term Loan Notes referenced in this Section A are
collectively referred to herein as the “Notes”.

B. The repayment of the Notes is secured by certain assets of the Borrower and
its Subsidiaries referred to as the “Collateral” in the Credit Agreement, which
is more particularly described in the Security Agreement, the Pledge Agreement
and the Subsidiary Security Agreement (as each term is defined in the Credit
Agreement) (collectively, the “Security Instruments”).

C. The Borrower, the Lenders party thereto, and the Agent have previously
entered into that certain First Amendment Agreement dated as of November 7,
2012, to amend certain terms and conditions of the Credit Agreement and to
provide the consent of the Lenders to the sale of the Borrower’s loans arising
out of the auto loan finance business.

D. The Borrower, the Lenders party thereto, and the Agent have previously
entered into that certain Second Amendment Agreement dated as of May 15, 2013,
to amend certain terms and conditions of the Credit Agreement.

E. The Borrower, the Lenders party thereto, and the Agent have previously
entered into that certain Third Amendment Agreement dated as of November 12,
2013, to amend certain terms and conditions of the Credit Agreement and to
provide the consent of the Lenders to the sale of certain auto assets and real
estate owned by Borrower and to the repurchase of certain shares of the capital
stock of the Borrower.

F. The Borrower, the Lenders party thereto, and the Agent have previously
entered into that certain Fourth Amendment Agreement dated as of February 28,
2014, to amend certain terms and conditions of the Credit Agreement.

G. The Borrower acknowledges (i) the Lenders are presently the holders of the
Notes, (ii) the Borrower’s liability to pay the Notes according to their terms,
and (iii) the Borrower’s obligation to maintain, perform and comply with the
terms and conditions of the Loan Documents (as such term is defined in the
Credit Agreement).

 

1



--------------------------------------------------------------------------------

H. The parties enter into this Agreement to amend certain terms and conditions
of the Credit Agreement.

I. Capitalized terms which are not defined herein shall have the meaning such
terms are given in the Credit Agreement.

NOW THEREFORE, the Agent, the Lenders and the Borrower for good, sufficient and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, agree as follows:

1. Amendment to the Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) The chart set forth in definition of the term “Applicable Margin” in
Section 1.01 of the Credit Agreement is hereby deleted and the following chart
is inserted in place thereof:

 

          Applicable Margin             Base Rate     LIBOR Rate     Non-Use Fee
 

Tier

  

Leverage Ratio

   Loans     Loans     Percentage  

1

   Less than 0.75 to 1      1.50 %      3.50 %      0.375 % 

2

   Greater than or equal to 0.75 to 1 but less than 1.25 to 1      2.00 %     
4.00 %      0.500 % 

3

   Greater than or equal to 1.25      2.50 %      4.50 %      0.625 % 

(b) The definition of the term “Borrowing Base” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and the following definition is
inserted in lieu thereof:

“Borrowing Base” means the sum of (i) 70% of Eligible Loan Receivables, and
(ii) 70% of Eligible Factoring Receivables, minus the aggregate principal
balance of the Term Loans.

(c) The definition of the term “Loss Ratio” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and the following definition is
inserted in lieu thereof, which change shall be effective as of March 31, 2014:

 

2



--------------------------------------------------------------------------------

“Loss Ratio” means, for the period of determination, the percentage of the
provision for losses to revenues, as each item is shown on the consolidated
income statement of the Borrower and its Subsidiaries, as determined in
accordance with GAAP; provided that, for purposes of determining such
percentage, $750,000 of extraordinary losses of Borrower shall be excluded from
any period of determination which includes the month of December 2013.

(d) The definition of the term “Operating Cash Flow” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and the following definition
is inserted in lieu thereof, which change shall be effective as of March 31,
2014:

“Operating Cash Flow” means, for the determination period, the sum of
(i) Consolidated EBITDA, plus (ii) Operating Lease Expense, minus (iii) the
greater of (A) Capital Expenditures or (B) $2,000,000, minus (iv) the aggregate
amount of all federal, state, local and/or foreign income taxes paid by Borrower
and its Subsidiaries, minus (v) the value or amount of a Distribution, other
than the Distribution made with the proceeds of the Term Loans, all as
determined on a Consolidated basis in accordance with GAAP. For purposes of the
foregoing, Capital Expenditures for any Fiscal Year that are funded with the
proceeds of Permitted Subordinated Debt, other than the 2011 Subordinated Debt,
will be excluded from the determination of Capital Expenditures above, up to a
maximum amount of $2,000,000.

(e) Section 7.02(d) of the Credit Agreement with respect to Maximum Loss Ratio
is hereby deleted in its entirety and the following Section 7.02(d) is inserted
in lieu thereof, which change shall be effective as of March 31, 2014:

(d) Maximum Loss Ratio. Permit or suffer the Loss Ratio determined for the
Borrower and its Subsidiaries on a Consolidated basis, as of the end of each
fiscal month of the Borrower after the Closing Date, measured on a trailing
twelve (12) month basis, to be more than or equal to thirty percent (30%) for
the monthly period ending March 31, 2014 and for each for each monthly period
thereafter.

(f) Schedule 2.01 attached to the Credit Agreement is hereby deleted in its
entirety and Schedule 2.01 attached to this Agreement is inserted in lieu
thereof.

2. Conditions Precedent. It shall be a condition precedent to the effectiveness
of this Agreement that (i) all amounts due and payable under the Notes as of the
execution date shall have been paid, (ii) no Event of Default shall exist under
the Notes, the Credit Agreement, or any other Loan Document, (iii) the Agent
shall have received the consent of each Lender to the extent such consent is
required pursuant to the Credit Agreement, and (iv) the Agent and the Lenders
shall have received such other items as they may reasonably request.

 

3



--------------------------------------------------------------------------------

3. Representations and Warranties. The Borrower hereby represents and warrants
that (i) it has the authority to enter into this Agreement and, upon execution
by the Borrower, this Agreement shall be an enforceable obligation of the
Borrower, (ii) all representations and warranties made by the Borrower in the
Credit Agreement and the other Loan Documents are true and correct as of the
date of this Agreement, (iii) there have been no amendments or modifications to
the Borrower’s organizational documents since such documents were certified
and/or delivered to the Lender in connection with the closing of the Loan, and
(iv) no Default or Event of Default currently exists under the Loan Documents.

4. No Other Amendments. Except as expressly set forth herein, or necessary to
incorporate the modifications and amendments herein, all the terms and
conditions of the Notes, the Credit Agreement, the Security Instruments, and the
other Loan Documents shall remain unmodified and in full force and effect, and
the Borrower confirms, reaffirms and ratifies all such documents and agrees to
perform and comply with the terms and the conditions of the Loan Documents, as
amended herein.

5. No Impairment. Nothing in this Agreement shall be deemed to or shall in any
manner prejudice or impair the Loan Documents, or any security granted or held
by the Lenders for the indebtedness evidenced by the Notes.

6. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

7. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Kansas.

8. Waiver of Claims and Defenses. The Borrower hereby waives and releases any
and all claims, defenses or rights of set-off, known or unknown, against the
Agent or any Lender existing as of the execution date of this Agreement, which
in any manner arise out of or relate to any Loan Document.

9. Fees and Expenses. The Borrower agrees to pay and reimburse the Agent for all
of its out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, execution, filing, enforcement and administration of
this Agreement including, without limitation, the fees and expenses of counsel
to the Agent.

10. Counterparts. This Agreement may be executed in counterparts and when
combined all such counterparts shall constitute one agreement.

11. Waiver of Jury Trial. Any controversy or claim between or among the parties
hereto arising out of or relating to this Agreement shall be controlled by the
provisions with respect to waiver of trial by jury contained in the Loan
Documents previously delivered by such parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

12. NO ORAL AGREEMENTS. THIS IS THE FINAL EXPRESSION OF THE CREDIT AGREEMENT
BETWEEN THE BORROWER, THE AGENT AND THE LENDERS AND SUCH WRITTEN CREDIT
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL AGREEMENT OR OF
A CONTEMPORANEOUS ORAL CREDIT AGREEMENT BETWEEN THE BORROWER, THE AGENT AND
LENDERS.

ANY ADDITIONAL NON-STANDARD TERMS OF THE CREDIT AGREEMENT AND THE REDUCTION TO
WRITING OF ANY PREVIOUS ORAL CREDIT AGREEMENT BETWEEN THE BORROWER, THE AGENT
AND LENDERS IS SET FORTH IN THE SPACE BELOW:

NONE

BORROWER, THE AGENT AND LENDERS AFFIRM THAT NO UNWRITTEN ORAL CREDIT AGREEMENT
BETWEEN THEM EXISTS.

 

Please initial  

 

     

 

     

 

    Borrower       Agent       U.S. Bank    

 

     

 

     

 

    BOKF       Enterprise       First Tennessee    

 

     

 

            Pulaski       United        

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent, the Borrower and the Lenders have executed this
Agreement as of the day and year first above written.

 

AGENT: U.S. BANK NATIONAL ASSOCIATION By:   /s/ Colleen S. Hayes   Colleen S.
Hayes   Vice President

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent, the Borrower and the Lenders have executed this
Agreement as of the day and year first above written.

 

BORROWER: QC HOLDINGS, INC., a Kansas corporation By:   /s/ Douglas E. Nickerson
  Douglas E. Nickerson   Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent, the Borrower and the Lenders have executed this
Agreement as of the day and year first above written.

 

LENDERS: U. S. BANK NATIONAL ASSOCIATION By:   /s/ Colleen S. Hayes   Colleen S.
Hayes   Vice President BOKF, N.A. d/b/a BANK OF KANSAS CITY By:   /s/ Ryan W.
Humphrey Name:   Ryan W. Humphrey Title:   Assistant Vice President ENTERPRISE
BANK & TRUST By:   /s/ Kevin M. Antes Name:   Kevin M. Antes Title:   Vice
President FIRST TENNESSEE BANK NATIONAL ASSOCIATION By:   /s/ Bob Nieman Name:  
Bob Nieman Title:   Senior Vice President PULASKI BANK By:   /s/ James P.
Conaway Name:   James P. Conaway Title:   Vice President - Commercial Lending

 

S-3



--------------------------------------------------------------------------------

UNITED COMMUNITY BANK By:   /s/ Allen K. Schmale Name:   Allen K. Schmale Title:
  EVP/Chief Credit Officer

 

S-4



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS/PLEDGORS

Each of the undersigned guarantors and/or pledgors of collateral with respect to
the obligations of the Borrower to the Agent and the Lenders hereby
(i) acknowledge and consent to the terms of the foregoing Fifth Amendment
Agreement, (ii) represents and warrants to the Agent and the Lenders that there
exists no default or event of default under any document delivered by it to the
Agent or the Lenders with respect to the Loans and (iii) reaffirms and ratifies
the full force and effect of any guaranty agreement, security instrument or
pledge agreement delivered by it in connection with the Loans.

 

QC Financial Services, Inc., a Missouri corporation By:   /s/ Douglas E.
Nickerson   Douglas E. Nickerson   Chief Financial Officer QC Properties, LLC, a
Kansas limited liability company By:   /s/ Darrin J. Anderson   Darrin J.
Anderson   Manager QC Financial Services of California, Inc., a California
corporation By:   /s/ Douglas E. Nickerson   Douglas E. Nickerson   Chief
Financial Officer

 

S-5



--------------------------------------------------------------------------------

QC Financial Services of Texas, Inc., a Kansas corporation By:   /s/ Douglas E.
Nickerson   Douglas E. Nickerson   Chief Financial Officer QC Advance, Inc., a
Missouri corporation By:   /s/ Douglas E. Nickerson   Douglas E. Nickerson  
Chief Financial Officer Cash Title Loans, Inc., a Missouri corporation By:   /s/
Douglas E. Nickerson   Douglas E. Nickerson   Chief Financial Officer

Express Check Advance of South Carolina, LLC, a

Tennessee limited liability company

By:   /s/ Darrin J. Anderson   Darrin J. Anderson   Manager

 

S-6



--------------------------------------------------------------------------------

QC Auto Services, Inc., a Kansas corporation By:   /s/ Douglas E. Nickerson  
Douglas E. Nickerson   Chief Financial Officer QC Loan Services, Inc., a Kansas
corporation By:   /s/ Douglas E. Nickerson   Douglas E. Nickerson   Chief
Financial Officer QC E-Services, Inc., a Kansas corporation By:   /s/ Douglas E.
Nickerson   Douglas E. Nickerson   Chief Financial Officer QC Capital, Inc., a
Kansas corporation By:   /s/ Douglas E. Nickerson   Douglas E. Nickerson   Chief
Financial Officer

 

S-7



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF NEGATIVE PLEDGORS

Each of the undersigned negative pledgors in favor of the Agent for the benefit
of the Lenders in connection with the Credit Agreement hereby (i) acknowledges
and consents to the terms of the foregoing Fifth Amendment Agreement,
(ii) represents and warrants to the Agent and the Lenders that there exists no
default or event of default under any document delivered by it to the Agent or
the Lenders with respect to the Loans and (iii) reaffirms and ratifies the full
force and effect of the Negative Pledge Agreement delivered by it in connection
with the Loans.

 

QC Canada Holdings, Inc., a British Columbia company By:   /s/ Douglas E.
Nickerson   Douglas E. Nickerson   Chief Financial Officer Direct Credit
Holdings Inc., a British Columbia company By:   /s/ Douglas E. Nickerson  
Douglas E. Nickerson   Chief Financial Officer

 

S-8



--------------------------------------------------------------------------------

SCHEDULE 2.01

(Revolving Loan Commitments)

 

Lender

   Applicable Revolving
Commitment
Percentage     Revolving
Loan
Commitment      Letter of
Credit
Commitment  

U.S. Bank

     33.018867924528 %    $ 5,283,018.87       $ 1,650,943.40   

BOKF, N.A. dba Bank of Kansas City

     18.867924528302 %    $ 3,018,867.93       $ 943,396.23   

Enterprise Bank & Trust

     15.094339622642 %    $ 2,415,094.34       $ 754,716.98   

First Tennessee Bank National Association

     14.150943396226 %    $ 2,264,150.94       $ 707,547.17   

Pulaski Bank

     9.433962264151 %    $ 1,509,433.96       $ 471,698.11   

United Community Bank

     9.433962264151 %    $ 1,509,433.96       $ 471,698.11   

Total:

     100.0 %    $ 16,000,000.00       $ 5,000,000.00   